Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Double Patenting

A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 2 and 4-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2-11 of prior U.S. Patent No. 10880938.  This is a double patenting rejection.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 13-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-21 of U.S. Patent No. 10880938.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claims 12-21 of Patent No.10880938 contain every elements of claims 13-23 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinheiro et al (WO 2017189035 A1, “Pinheiro”) in view of Faurie et al (US 20160338095, “Faurie”).

	Re claims 1 and 13, Pinheiro discloses a UE comprising a processor (figure 17, element 1710) and a memory (figure 17, element 1730) for determining a sidelink transmission mode for transmitting, the sidelink transmission mode being one of a first mode corresponding to the first radio access technology and a second mode corresponding to a second radio access technology by: determining which radio access 
	Re claims 4 and 15, Pinheiro discloses the determination of the radio access technology supported by the at least one second UE is based on capability information of the at least one second UE which has been obtained by the first UE (paragraph [0091], figure 14, step 5 and figure 16, step 5).
	Re claims 5 and 16, Pinheiro discloses the sidelink transmission mode is determined based on pre-configuration of the first mode (DSRC) or the second mode (3GPP) for the first UE.
	Re claim 6, Pinheiro discloses the sidelink transmission mode is determined based on a transmission requirement for the sidelink transmission (paragraph [0091]).

	Re claims 8 and 17, the modified system of Pinheiro discloses adapting configuration of the sidelink resource for the first mode in response to the determination of the sidelink transmission mode as the first mode; and transmitting a sidelink signal using the adapted sidelink resource according to the first mode; and in response to the determination of the sidelink transmission mode as the second mode, transmitting the sidelink signal using the sidelink resource according to the second mode (paragraphs  [0029] and [0062] of Faurie and paragraph [0091], figure 14, step 5 and figure 16, step 5 of Pinheiro).
	Re claims 9 and 18, the modified system of Pinheiro discloses the first UE is configured with a first sidelink resource for the first mode and a second sidelink resource for the second mode; wherein transmitting a sidelink signal comprises: in response to the determination of the sidelink transmission mode as the first mode, transmitting the sidelink signal using the first sidelink resource according to the first mode; and in response to the determination of the sidelink transmission mode as the second mode, transmitting the sidelink signal using the second sidelink resource according to the second mode (figure 9 of Faurie paragraph [0091], figure 14, step 5 and figure 16, step 5 of Pinheiro).
	Re claim 11, the modified system of Pinheiro discloses the first UE further transmits additional signals to span the sidelink resource (figure 9, step 10s of Faurie).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467